Citation Nr: 1738313	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-25 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinea versicolor.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

The matter was previously before the Board in June 2014, at which time it was remanded for further development.  It has been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence shows his tinea versicolor covers 20 to 40 percent of the entire body.  There is no showing that the condition has required the use of systemic therapy with immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for tinea versicolor is met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.4, 4.7, 4.130, Diagnostic Code 7806 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vasquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA has provided the Veteran with suitable notice which sets out the type of evidence needed to substantiate the claim.  There is no allegation of defective notice in this case.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone VA examinations, including in July 2014, pursuant to a Board remand.  The Board finds the examination adequate, because it included a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Entitlement to a rating in excess of 10 percent for tinea versicolor

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.   Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In the instant case, the record does not reflect a significant material change in the disability level; hence, a uniform rating is warranted.  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The RO has rated the Veteran's tinea versicolor by analogy to dermatitis or eczema.  38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806.  The disability is currently rated as 10 percent disabling for the entirety of the period on appeal.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected by the skin disorder, or, when systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, within a twelve month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of an exposed area of the body is affected by the condition; or where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required.

The evidence of record is mixed as to the degree of total body area affected by the Veteran's skin condition.  VA treatment records from March 1971, shortly after separation, show complaints of itching due to "hypopigmented patches on [the] skin," most notably on the upper chest, back, and upper arms.  More recent treatment records, however, do not always document the presence of symptoms.  For instance, October 2008 VA treatment notes characterize the Veteran's skin as normal.  June 2011 VA treatment records again characterize the Veteran's skin as normal, noting normal color and no lesions.  

The Veteran underwent a VA examination in November 2009, where it was determined that his tinea versicolor affected between 5 and less than 20 percent of his total body area, mostly on the chest and back.  

However, a disability questionnaire filled out in January 2013 by a treating VA provider indicates that his tinea versicolor covers 20 to 40 percent of the total area of his body, including between 5 and less than 20 percent of exposed area.  

In July 2014, the Veteran underwent a second VA examination to assess the severity of his skin disability.  That examiner concluded the condition affected between 5 and less than 20 percent of total body area, and did not affect any exposed area.  

There is no evidence in the record that the Veteran has ever required the use of systemic therapy with immunosuppressive medication to treat his skin condition.  Although VA treatment records show periodic use of topical creams, there is no evidence that immunosuppressive pills have ever been prescribed.

The Veteran, through his representative, has also raised the question of whether his diagnosed actinic keratosis is related to, or constitutes a component of, his service-connected skin disorder.  The record reflects treatment for actinic keratosis during the appeal period, but no treating provider has explicitly linked this condition to the Veteran's service-connected tinea versicolor.  Asked to consider any relationship between the two conditions, the July 2014 VA examiner explicitly rejected the proposition.  He explained that while tinea versicolor is caused by a fungal infection, actinic keratosis is not, but is rather a pre-cancerous skin condition caused by unprotected sun exposure.  Hence, the two conditions are in no way causally related.  As such, the Veteran's symptoms related to actinic keratosis, including lesions affecting his head, are not considered to constitute components of his service-connected skin disability, and are therefore not under the Board's consideration for purposes of assignment of a disability rating.  

In evaluating the claim for increase, the Board reiterates the provisions of 38 C.F.R. § 4.7 in finding the Veteran's skin condition warrants assignment of a 30 percent rating.  Although the January 2013 treating provider's assessment that the Veteran's tinea versicolor affects 20 to 40 percent of his total body area constitutes the sole assessment of record of such a high degree of disability, it raises the degree of doubt contemplated in the regulations, and, in the Board's judgment, triggers resolution of that doubt in the Veteran's favor, warranting assignment of the higher rating.  

Certainly, assignment of a 60 percent rating is not warranted in this case.  There has been no showing of coverage affecting more than 40 percent of the entire body or more than 40 percent of an exposed area of the body in any treating or examining source's records, and no showing that the Veteran has ever required the use of systemic therapy with immunosuppressive medication.  As such, the Board concludes there is no basis under the rating criteria to award a higher than 30 percent evaluation under Diagnostic Code 7806.  

In summary, the Board finds that resolving all reasonable doubt in the favor of the Veteran, his service-connected tinea versicolor warrants a 30 percent evaluation, but no higher.  See U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, (1990).


ORDER

Entitlement to a 30 percent evaluation, but no higher, for tinea versicolor, is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


